               Case 19-11743-JTD   Doc 774-1   Filed 10/14/20   Page 1 of 3




                                       Exhibit 1

                                   Duplicate Claims




DOCS_DE:230219.3 65988/003
EXHIBIT 1 (DUPLICATE CLAIMS)
                                                                                                                    In re: Pancakes and Pies, LLC
                                                                                                                        Case No: 19-11743-JTD


                                                                                                                                                               Claim as Asserted
                                                  Claim No. /   Date Filed /                                   Asserted Secured                                     Asserted Priority     Asserted Unsecured    Total       Asserted
                  Name of Claimant                Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim          Claim                   Claim                  Claim                 Reason for Objection            Surviving Claim
  1   A-1 Advanced Carpet Cleaning Inc                    596   10/21/2019 Pancakes & Pies, LLC                               -                            -                   1,430.00                   -                 1,430.00   Claim Duplicative of Surviving Claim        137
      12100 Seminole Blvd Lot 219
      Largo, FL33778
  2   Butchs Window Cleaning, Inc                         178    9/9/2019      Pancakes & Pies, LLC                           -                            -                        -                  988.10                 988.10   Claim Duplicative of Surviving Claim        427
      PO Box 10612
      Cedar Rapids, IA52410-0612
  3   Clean and Fresh                                     625   10/23/2019 Pancakes & Pies, LLC                               -                            -                        -                5,374.48               5,374.48   Claim Duplicative of Surviving Claim         85
      Marivel Lugones
      P.O. Box 137472
      Clermont, FL34714
  4   Giles Engineering Associates, Inc.                1,085    11/8/2019     Pancakes & Pies, LLC                           -                            -                        -                4,575.00               4,575.00   Claim Duplicative of Surviving Claim        1087
      N8 W22350 Johnson Dr., Suite A1
      Waukesha, WI53186
  5   Gonzalez, Javier                                    635   10/24/2019 Pancakes & Pies Shop, LLC                          -                            -                        -               56,065.50              56,065.50   Claim Duplicative of Surviving Claim        633
      Janeth Arias, Esq. --Blanco & Arias, APC
      21171 S Western Avenue
      Suite 2812
      Torrance, CA90501
  6   Gulf State Signs                                     17    8/13/2019     Pancakes & Pies, LLC                           -                            -                        -                1,225.15               1,225.15   Claim Duplicative of Surviving Claim        673
      1305 42nd St NW
      Winter Haven, FL33881
  7   JAVIER GONZALEZ                                     634   10/24/2019 Pancakes & Pies Holding, LLC                       -                            -                        -               56,065.50              56,065.50   Claim Duplicative of Surviving Claim        633
      JANETH ARIAS, ESQ. -- BLANCO & ARIAS, APC
      21171 S WESTERN AVENUE
                                                                                                                                                                                                                                                                                                Case 19-11743-JTD




      SUITE 2812
      TORRANCE, CA90501
  8   Javier Gonzalez                                     668   10/28/2019 Pasta & Pie, LLC                                   -                            -                        -               56,065.50              56,065.50   Claim Duplicative of Surviving Claim        633
      Janeth Arias - Blanco & Arias
      21171 South Western Avenue, Suite 2812
      Torrance, CA90501
  9   Jose Guadalupe Tostado                              945    11/1/2019     Pasta & Pie, LLC                               -                            -                        -               53,167.00              53,167.00   Claim Duplicative of Surviving Claim        948
      Gutierrez Law Group, APLC
      2447 Pacific Coast Highway, Suite 100
      Hermosa Beach, CA90254
 10   Jose Guadalupe Tostado                                                                                                                                                                                                           Claim Duplicative of Surviving Claim
                                                                                                                                                                                                                                                                                                Doc 774-1




                                                          946    11/1/2019     Pies & Pancakes Holding Corp.                  -                            -                        -               53,167.00              53,167.00                                               948
      Gutierrez Law Group, APLC
      2447 Pacific Coast Highway, Suite 100
      Hermosa Beach, CA90254
 11   Jose Guadalupe Tostado                              947    11/1/2019     Pancakes & Pies Shop, LLC                      -                            -                        -               53,167.00              53,167.00   Claim Duplicative of Surviving Claim        948
      Gutierrez Law Group, APLC
      2447 Pacific Coast Highway, Suite 100
      Hermosa Beach, CA90254
 12   Jose Guadalupe Tostado                              949    11/1/2019     Pancakes & Pies Holding, LLC                   -                            -                        -               53,167.00              53,167.00   Claim Duplicative of Surviving Claim        948
      Gutierrez Law Group, APLC
      2447 Pacific Coast Highway, Suite 100
      Hermosa Beach, CA90254
 13   Kissimmee Utility Authority                           1    8/5/2019      Pancakes & Pies, LLC                           -                            -                        -                2,608.55               2,608.55   Claim Duplicative of Surviving Claim        708
      1701 W Carroll Street
                                                                                                                                                                                                                                                                                                Filed 10/14/20




      Kissimmee, FL34741
 14   KURRENT ELECTRIC, INC.                              339    10/8/2019     Pancakes & Pies, LLC                           -                            -                        -                1,296.44               1,296.44   Claim Duplicative of Surviving Claim        380
      2242 229TH PLACE
      AMES, IA50014
 15   Mata, Casiano                                       666   10/28/2019 Pancakes & Pies Shop, LLC                          -                            -                        -              203,494.35             203,494.35   Claim Duplicative of Surviving Claim        664
      Janeth Arias, Esq.
      Blanco & Arias, APC
      21171 S Western Avenue, Suite 2812
      Torrance, CA90501
 16   MK SERVICES                                         594   10/21/2019 Pancakes & Pies, LLC                               -                            -                        -                  180.00                 180.00   Claim Duplicative of Surviving Claim        595
      112 N 2ND AVE W
                                                                                                                                                                                                                                                                                                Page 2 of 3




      NEWTON, IA50208
 17   OPPENHEIMER COMPANIES INC DBA                       421   10/14/2019 Pancakes & Pies, LLC                               -                            -                        -                  768.12                 768.12   Claim Duplicative of Surviving Claim        422
      877 W MAIN STREET, SUITE 700
      BOISE, ID83702
 18   ROCKY MOUNTAIN SEWER-JET INC.                        45    8/20/2019     Pancakes & Pies, LLC                           -                            -                        -                1,875.00               1,875.00   Claim Duplicative of Surviving Claim        301
      14697 E EASTER AVE, SUITE D
      CENTENNIAL, CO80112
 19   ROCKY MOUNTAIN SEWER-JET INC.                       301    9/30/2019     Pancakes & Pies, LLC                           -                            -                        -                1,490.00               1,490.00   Claim Duplicative of Surviving Claim        393
      14697 E EASTER AVE, SUITE D
      CENTENNIAL, CO80112
 20   Sharon E. McKusick                                  919    11/1/2019     Pancakes & Pies, LLC                           -                            -                        -                5,992.00               5,992.00   Claim Duplicative of Surviving Claim        951
      68 Crown Pointe Curve
      Hudson, WI54016
 21   Spotless Windows Plus Inc.                          965    11/3/2019     Pancakes & Pies, LLC                           -                            -                        -                1,120.00               1,120.00   Claim Duplicative of Surviving Claim        1011
      Attn Clinton Bergstrom
EXHIBIT 1 (DUPLICATE CLAIMS)
                                                                                                                    In re: Pancakes and Pies, LLC
                                                                                                                        Case No: 19-11743-JTD


                                                                                                                                                               Claim as Asserted
                                                  Claim No. /   Date Filed /                                   Asserted Secured                                     Asserted Priority     Asserted Unsecured    Total       Asserted
                    Name of Claimant              Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim          Claim                   Claim                  Claim                 Reason for Objection            Surviving Claim
      2440 LaForest Avenue
      Bismarck, ND58501-3022
 22   Steampro Cleaning Services LLC                      240    9/13/2019     Pancakes & Pies Holding, LLC                   -                            -                        -                4,776.77               4,776.77   Claim Duplicative of Surviving Claim        1079
      Steampro Cleaning Services
      729 Westwind Ct
      De Pere, WI54115
 23   TAPCO PRODUCTS CO                                    76    8/23/2019     Pancakes & Pies, LLC                           -                            -                        -                1,134.04               1,134.04   Claim Duplicative of Surviving Claim        493
      BRAD PEPIN
      15553 W 110TH ST
      LENEXA, KS66219-1394
 24   The Evensen Group LLC dba RLC Landscaping            48    8/21/2019     Pancakes & Pies, LLC                           -                            -                        -                1,214.54               1,214.54   Claim Duplicative of Surviving Claim         74
      Charlene Evensen c/o RLC
      PO Box 915857
      Longwood, FL32791
 25   Vinyl Pro                                           435   10/15/2019 Pancakes & Pies, LLC                               -                            -                        -                  305.00                 305.00   Claim Duplicative of Surviving Claim        204
      785 Tucker Rd G-315
      Tehachapi, CA93561
 26   Virginia Meyer                                      488   10/17/2019 Pancakes & Pies, LLC                               -                            -                        -                  150.00                 150.00   Claim Duplicative of Surviving Claim        296
      3924 Palos Verdes Dr N
      Palos Verdes Estates, CA90274



                                                                                                                              -                            -                   1,430.00            619,432.04             620,862.04
                                                                                                                                                                                                                                                                                                Case 19-11743-JTD
                                                                                                                                                                                                                                                                                                Doc 774-1
                                                                                                                                                                                                                                                                                                Filed 10/14/20
                                                                                                                                                                                                                                                                                                Page 3 of 3
